Per Curiam.
Service of the summons by leaving it at the office of the Secretary of State in the city of New York, coupled with compliance by plaintiff with the other provisions of section 52 of the Vehicle and Traffic Law (as amd. by Laws of 1930, chap. 57), sufficed to give the court jurisdiction of the defendants. (Stoibor v. Marinacci, 142 Misc. 345; affd., 235 App. Div. 714.)
Order reversed, with ten dollars costs and disbursements, and motion denied.
All concur; present, Lydon, Frankenthaler andUntermyer, JJ.